JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} Relator, Michael Oko, requests that this court compel respondent judge to: rule on Oko's petition for postconviction relief filed inState v. Oko, Cuyahoga County Court of Common Pleas Case No. CR-447702 on September 6, 2006; issue findings of fact and conclusions of law with respect to the petition for postconviction relief; rule on his motion for transcript to facilitate postconviction proceedings; and rule on his motion for grand jury minutes.
 {¶ 2} Respondent has filed a motion to dismiss, which this court converted to a motion for summary judgment in Entry No. 399422, dated August 16, 2007, attached to which are copies of entries denying Oko's petition for postconviction relief, his motion for transcript and his motion for grand jury minutes as well as findings of fact and conclusions of law issued by respondent and received for filing by the clerk on July 11, 2007. Relator has not opposed respondent's motion. Respondent argues that she has discharged her duty with respect to each of Oko's requests for relief in this action in mandamus. We agree and hold that Oko's complaint is moot.
 {¶ 3} Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
  Complaint denied. *Page 4
  SEAN C. GALLAGHER, P.J., and KENNETH A. ROCCO, J., CONCUR. *Page 1